DETAILED ACTION
The communication dated 7/14/2021 has been entered and fully considered.
Claims 1, 3-4, and 6-12 have been amended. Claims 1-20 are pending with claims 13-20 withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 12, filed 7/14/2021, with respect to the rejection(s) of claim(s) 1 under § 102 have been fully considered and are persuasive. The Applicant argues that HIRAOKA and KAWAKAMI do not teach that “the ultrasonic vibration is controlled by varying a frequency of the ultrasonic vibration according to an aspect ratio of the pattern being filled with the transfer material; and the aspect ratio of the pattern is a normalized value of a groove depth of the pattern with respect to a groove width.” The Examiner agrees that HIRAOKA and KAWAKAMI do not teach these limitations. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, in view of Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, and Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA.
Regarding claim 1, HIRAOKA teaches: A method for forming a pattern (HIRAOKA teaches forming a pattern on a substrate [pg. 1]), the method comprising: filling a pattern of a mold with a transfer material (HIRAOKA teaches a molding die (8) with a preformed pattern is filled with an ultraviolet curable resin layer (9) [pg. 3]); and applying an ultrasonic vibration to the transfer material to transfer the transfer material filling the pattern to a transfer target (HIRAOKA teaches after curing, ultrasonic vibration is applied by the ultrasonic transducer until the ultraviolet curable resin is peeled from the mold and the mold is released to perform the mold release of the transparent resin substrate [Figs. 2(a)-2(b); pg. 3]), wherein: the ultrasonic vibration is controlled by varying a frequency of the ultrasonic vibration according to an aspect ratio of the pattern being filled with the transfer material; and the aspect ratio of the pattern is a normalized value of a groove depth of the pattern with respect to a groove width.
HIRAOKA is silent to: wherein: the ultrasonic vibration is controlled by varying a frequency of the ultrasonic vibration according to an aspect ratio of the pattern being filled with the transfer material; and the aspect ratio of the pattern is a normalized value of a groove depth of the pattern with respect to a groove width.
HIRAOKA is silent as to the ultrasonic vibration is controlled by varying a frequency of the ultrasonic vibration according to an aspect ratio of the pattern being filled with the transfer material. In the same field of endeavor, molding, MEKARU teaches the depth of the molded pattern became deeper as the frequency of the ultrasonic vibrations became higher, and this trend was more strongly apparent when the pattern width was greater [0062]. MEKARU teaches that it is predicted that the optimum frequency for the ultrasonic vibrations will differ depending on the pattern width and the aspect ratio, in the embodiments of the present invention, it is preferable to use an ultrasonic vibration generating mechanism capable of adjusting the frequency [0063]. 
MEKARU and HIRAOKA teach the aspect ratio is pattern depth and pattern width, but are silent as to the aspect ratio being a normalized value. In the same field of endeavor, aspect ratios, YOSHIKAWA teaches normalization is performed on the pattern with a constant aspect ratio [Col. 5, lines 5-17; col. 5, lines 18-20]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MEKARU and HIRAOKA, by having the aspect ratio normalized, as suggested by YOSHIKAWA, in order to ensure a reduction in the number of patterns [Col. 2, lines 41-42] and also having a constant aspect ratio [Col. 1, lines 45-47].
Regarding claim 2, HIRAOKA teaches: further comprising curing the transfer material by applying ultraviolet light 
Regarding claim 3, HIRAOKA teaches: wherein: the filling of the pattern of the mold further includes pressing the transfer target against the transfer material applied to a surface of the mold (HIRAOKA teaches the substrate (10) is applied to the upper surface of the molding die [pg. 3; Figs. 2(a)-2(b)]. It would be inherent to press the substrate to the resin layer.); and the ultrasonic vibration is applied from a location opposite the transfer material with the mold in between (HIRAOKA teaches the ultrasonic transducer is located on the opposite side of the resin layer (9) with the mold (8) in between [Figs. 2(b); pg. 3]).
Regarding claim 5, HIRAOKA teaches: wherein the ultrasonic vibration has a frequency of 100 kHz to 500 kHz (HIRAOKA teaches the ultrasonic vibration of 10 to 100 kHz is applied by the ultrasonic transducer (6) [pg. 3], which overlaps with the claimed range).
Regarding claim 12, MEKARU further teaches: wherein a temperature of at least a part of the transfer material is controlled within ± 2.5°C of room temperature while the ultrasonic vibration is being applied to the transfer material (MEKARU teaches thermoregulatory is operable to maintain a temperature of at least part of said molding material at room temperature during the application of said ultrasonic vibrations [claim 3; 0057; 0076].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, by maintaining room temperature during vibration, as suggested by MEKARU, in order to cool the molding material during the application of ultrasonic vibrations [0041].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, and Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA, as applied to claim 1 above, and further in view of Takahiro et al. (WO 2007116469 A1), hereinafter TAKAHIRO.
Regarding claim 4, HIRAOKA, MEKARU and YOSHIKAWA are silent as to pressing the mold against the transfer material and the ultrasonic vibration is applied with the transfer target in between. In the same field of endeavor, pattern printing, TAKAHIRO teaches: wherein: the filling of the pattern of the mold further includes pressing the mold against the transfer material applied to a surface of the transfer target (TAKAHIRO teaches the stamper (1) and the substrate (B) are pressed together after the resin layer (92) is formed [0023; 0027-0028]); and the ultrasonic vibration is applied from a location opposite the transfer material with the transfer target in between (TAKAHIRO teaches  the ultrasonic vibrator is disposed to be in contact with the lower surface of the substrate B [0019]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, MEKARU and YOSHIKAWA, by having the ultrasonic vibrator under the substrate, as suggested by TAKAHIRO, in order to transfer an uneven patter with high accuracy by appropriately utilizing ultrasonic vibration [0006] and removing air bubbles [0009].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, and Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA, as applied to claim 1 above, and further in view of Kawakami et al. (U.S. PGPUB 2010/0289190), hereinafter KAWAKAMI.
Regarding claim 6, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to a preset value corresponding to a ratio of the pattern and the ultrasonic vibration is controlled by varying the frequency according . 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, and Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA, as applied to claim 1 above, and further in view of Montierth et al. (U.S. PGPUB 2005/0003737), hereinafter MONTIERTH.
Regarding claim 7, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to a reference value and varying the frequency according to the ratio of the pattern. In the same field of endeavor, ultrasonic vibration, MONTIERTH teaches taking a combined thickness of the substrate and wall and the average should conform to approximately an odd multiple wavelength guideline at the operating frequency and the thickness should be within set guideline values [0668]. MONTIERTH also teaches using different frequencies for acceptable cross substrate energy transfer [0206]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, MEKARU and YOSHIKAWA, by having the 
Regarding claim 8, MONTIERTH further teaches: wherein the ultrasonic vibration is controlled by setting the frequency of the ultrasonic vibration higher than the reference value when the aspect ratio of the pattern being filled with the transfer material is greater than the mean value (MONTIERTH teaches relative motion between the substrates and the vibration members could be established to produce a relative velocity on the order of the fluid velocity mentioned. The relative motion could be linear, or angular. Either of these approaches could lead to enhanced energy transfer across the substrate, where the thickness of the substrate does not conform to the approximate even multiple of the applied megasonic energy, indicating that the frequency is higher when the reference value is low [0207]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, and Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA, as applied to claim 1 above, and further in view of Kellogg et al. (U.S. 6,143,248), hereinafter KELLOGG.
Regarding claim 9, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to corresponding a contact angle of the transfer target with a frequency of the ultrasonic vibration. In the same field of endeavor, patterns, KELLOGG teaches a frequency is used and achieved for any particular contact angles and cross-sectional area and perimeters and the frequency increases [Col. 25, lines 17-22]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, MEKARU and YOSHIKAWA, by having the 
Regarding claim 10, HIRAOKA teaches all of the limitations as stated above, including an ultrasonic vibration of 10 to 100 kHz [pg. 3], but is silent as to using a mean value of contact angles for the frequency. KELLOGG teaches using a frequency or variations in frequencies to the average or specified value of a parameter, which includes properties of the fluid being used [Col. 25, lines 24-65]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HIRAOKA, MEKARU and YOSHIKAWA, by having the frequency corresponding to contact angles, as suggested by KELLOGG, in order for the fluid flow to be effected [Col. 25, lines 25-26].
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (JPH 01316231A), hereinafter HIRAOKA, Mekaru et al. (U.S. PGPUB 2011/0076451), hereinafter MEKARU, Yoshikawa et al. (U.S. 6,188,790, hereinafter YOSHIKAWA, and Kellogg et al. (U.S. 6,143,248), hereinafter KELLOGG, as applied to claim 1 above, and further in view of Montierth et al. (U.S. PGPUB 2005/0003737), hereinafter MONTIERTH.
Regarding claim 11, HIRAOKA, MEKARU, YOSHIKAWA and KELLOGG teach all of the limitations as stated above, but are silent as to the ultrasonic vibration is controlled by setting the frequency of the ultrasonic vibration higher than the preset reference value when the contact angle between the transfer material and the transfer target pressing the transfer material or being pressed to fill the transfer material is greater than the mean value. In the same field of endeavor, ultrasonic vibration, MONTIERTH teaches relative motion between the substrates and the vibration members could be established to produce a relative velocity on the order of the fluid velocity mentioned. The relative motion could be linear, or angular. Either of these .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748